 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Antonio Pinales, et al.,                         No. CV-18-04464-PHX-JJT
10                 Plaintiffs,                        ORDER
11   v.
12   American Family             Mutual   Insurance
     Company SI, et al.,
13
                   Defendants.
14
15         At issue is Plaintiffs’ Motion to Remand (Doc. 7, Mot.), to which Defendant filed a
16   Response (Doc. 11, Resp.).
17         Federal courts may exercise removal jurisdiction over a case only if subject matter
18   jurisdiction exists. 28 U.S.C. § 1441(a); Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1116
19   (9th Cir. 2004). The removing party bears the burden of providing a signed notice of
20   removal that contains a short and plain statement of the grounds for removal. 28 U.S.C.
21   § 1446(a).
22         Federal courts have diversity jurisdiction over actions between citizens of different
23   states where the amount in controversy exceeds $75,000, exclusive of interest and costs.
24   28 U.S.C. § 1332(a). The Supreme Court has concluded that, under § 1446(a), “a
25   defendant’s notice of removal need include only a plausible allegation that the amount in
26   controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin Operating Co. v.
27   Owens, 135 S. Ct. 547, 554 (2014). “Evidence establishing the amount is required by
28
 1   § 1446(c)(2)(B) only when the plaintiff contests, or the court questions, the defendant’s
 2   allegation.” Id.
 3          When a defendant’s assertion of the amount in controversy is challenged, then “both
 4   sides submit proof and the court decides, by a preponderance of the evidence, whether the
 5   amount-in-controversy requirement has been satisfied.” Dart Cherokee Basin, 135 S. Ct.
 6   at 554. The Ninth Circuit Court of Appeals has noted that the Supreme Court did not decide
 7   the procedure for each side to submit proof, leaving district courts to set such procedure.
 8   See Ibarra v. Manheim Inv., 775 F.3d 1193, 1199–1200 (9th Cir. 2015) (citing Dart
 9   Cherokee Basin, 135 S. Ct. at 554). “[E]vidence may be direct or circumstantial,” and “a
10   damages assessment may require a chain of reasoning that includes assumptions.” Id. at
11   1199. “When this is so, those assumptions cannot be pulled from thin air but need some
12   reasonable ground underlying them.” Id.
13          Here, in challenging the Court’s removal jurisdiction, Plaintiffs have provided
14   evidence that, on November 3, 2018—after Plaintiffs filed their Complaint in state court
15   but before Defendant removed this action—Defendant paid Plaintiffs more than $300,000
16   on the insurance claim that underlies this action, bringing the amount in controversy on
17   Plaintiffs’ claims in this action below $75,000. (Mot. at 2.) Defendant opposes Plaintiffs’
18   request to remand not by arguing that the amount in controversy on the date of removal
19   was above $75,000, but rather that the amount in controversy alleged by Plaintiffs in their
20   Complaint and associated papers was above $75,000 and Plaintiffs failed to amend the
21   Complaint before Defendant removed the action. (Resp. at 4.)
22          As stated above, once Plaintiffs challenge the jurisdictional amount by way of a
23   motion to remand, the Court may consider evidence—not just Plaintiffs’ state court
24   Complaint—to determine if the amount in controversy meets the jurisdictional threshold.
25   Here, Defendant does not dispute it paid Plaintiffs $300,000 on their insurance claim after
26   Plaintiffs filed their state court Complaint, and Defendant provides no evidence in its
27   Response that the amount in controversy remained above $75,000 when Defendant
28   removed this action. Defendant makes much of the fact that Plaintiffs did not immediately


                                                -2-
 1   amend their Complaint, but Defendant cannot claim a lack of notice, because it was
 2   Defendant itself that made the payment bringing the amount in controversy below $75,000
 3   before Defendant removed this case. Because Defendant has not shown that the amount in
 4   controversy was greater than $75,000 on the day it removed this case, the Court must grant
 5   Plaintiffs’ Motion to Remand.
 6         IT IS THEREFORE ORDERED granting Plaintiffs’ Motion to Remand (Doc. 7).
 7   The Clerk of Court is directed to remand this matter to Maricopa County Superior Court
 8   without delay.
 9         IT IS FURTHER ORDERED vacating the February 8, 2019 Scheduling Conference
10   (see Doc. 13).
11         Dated this 18th day of January, 2019.
12
13                                         Honorable John J. Tuchi
                                           United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -3-
